SENTENCIA
El Sr. Peter Díaz acudió ante nos para impugnar los dictámenes de los foro a quo que desestimaron su demanda de daños y perjuicios por entender que los graves daños sufridos por Díaz se habían indemnizado mediante una transacción extrajudicial válida.
Examinados los escritos de todas las partes, concluimos que la transacción en cuestión es nula e inoficiosa por vio-lar lo dispuesto en el Art. 31 de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 32.
Por ende, se revocan las sentencias del Tribunal de Pri-mera Instancia y del Tribunal de Apelaciones en el caso de autos y se devuelve el caso al foro de instancia para que continúen los procedimientos conforme a lo aquí resuelto.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal. El Juez Asociado Señor Fuster Berlingeri *760emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Hernández Denton y la Juez Aso-ciada Señora Fiol Matta. Los Jueces Asociados Señor Co-rrada Del Río y Señor Rivera Pérez concurrieron sin opi-nión escrita. El Juez Asociado Señor Rebollo López emitió una opinión disidente. La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Fuster Berlingeri, a la que se unen el Juez Presi-dente Señor Hernández Denton y la Juez Asociada Se-ñora Fiol Matta.
El caso de autos nos presenta por primera vez la ocasión para determinar la validez de una transacción entre un obrero lesionado en el empleo y el tercero responsable del accidente, que fue acordada antes de la determinación final del Administrador del Fondo de Seguro del Estado so-bre el caso. Veamos.
El 15 de mayo de 1992 el peticionario Peter Díaz (Díaz) se encontraba trabajando en los almacenes de la empresa Panasonic en Carolina, realizando labores para su patrono Multiforce Personel Services. En determinado momento ese día, un empleado de Transporte Cancel, Inc. (Cancel) que se encontraba en el mismo lugar dejó ir hacia atrás un vagón propiedad de Cancel que atropelló a Díaz, empuján-dolo contra una pared en el área de recibo de mercancía.
A consecuencia de ese accidente, Díaz sufrió varias le-siones físicas graves que le causaron un cien por ciento de *761incapacidad en las funciones fisiológicas generales, y desde entonces no ha podido realizar labores remuneradas. Por haber sido éste un accidente relacionado con el trabajo, Díaz recibió tratamiento en el Fondo del Seguro del Estado (Fondo) durante ocho años, desde el día 15 de mayo de 1992 hasta el 12 de enero de 2000, cuando el Administra-dor del Fondo del Seguro del Estado (Administrador del Fondo) emitió su decisión final en el caso. Díaz fue dado de alta con una incapacidad de cien por ciento de las funcio-nes fisiológicas generales y, además, el Seguro Social Federal le concedió una incapacidad total.
El 9 de mayo de 2000 el Fondo, por sí y en representa-ción de Díaz, presentó una demanda de daños y perjuicios por subrogación contra Cancel y su aseguradora, la General Accident Insurance Co. (aseguradora). En esa demanda se reclamaron daños valorados en $1,000,000 en resarci-miento por las angustias mentales, sufrimientos físicos y pérdida de ingresos de Díaz. El Fondo, por su parte, re-clamó $90,137.75 por concepto del tratamiento médico brindado a Díaz.
En su contestación a la demanda, la aseguradora co-demandada presentó como defensa afirmativa que a esta reclamación le aplicaban las figuras de aceptación como pago en finiquito, impedimento colateral, pago mediante transacción, cosa juzgada y enriquecimiento injusto. Alegó la aseguradora que Díaz, mediante la aceptación de un pago, había hecho un relevo total de responsabilidad a favor de la parte demandada, por lo cual estaba impedido de volver a reclamar judicialmente por los mismos hechos.
El 8 de octubre de 2002 la aseguradora y el Fondo pre-sentaron ante el Tribunal de Primera Instancia un acuerdo de transacción y una solicitud de sentencia parcial. En esa estipulación acordaron transigir la reclamación particular que el Fondo tenía pendiente por los gastos médicos y la compensación que le brindó a Díaz. Además, se hizo cons-tar que no se admitía negligencia de parte de Cancel.
*762Luego de varios trámites procesales, el 11 de octubre de 2002 la aseguradora presentó una moción para solicitar una sentencia sumaria con respecto a la acción referente a los daños que sufrió Díaz. Planteó que el 9 de junio de 1994, sin admitir negligencia o responsabilidad de parte de Cancel, había llegado a un acuerdo extrajudicial con Díaz. En ese acuerdo se había acordado efectuar un pago total por la cantidad de $15,000 para transigir enteramente la causa de acción de Díaz y se suscribió un relevo de respon-sabilidad en el cual Díaz relevaba para siempre a Cancel y a su aseguradora de todas las posibles causas de acción que pudiera tener a consecuencia del accidente.
Oportunamente, Díaz presentó su oposición a la solici-tud de sentencia sumaria referida. Alegó, inter alia, que había controversia sobre la voluntariedad del consenti-miento brindado al firmar la carta de relevo en cuestión. Adujo que había mediado dolo que vició su consentimiento y, mediante declaración jurada, expuso que había aceptado la alegada transacción mediante engaño, error y sin tener un abogado que lo asesorara. Declaró que firmó el relevo que se le había presentado porque el ajustador de seguros “lo engañó” y le había informado que “eso era lo único a lo que tenía derecho”. También indicó que al momento de la transacción tan sólo contaba con veintidós años de edad, aún se encontraba hospitalizado y bajo tratamiento del Fondo, y que estaba muy necesitado económicamente y perturbado emocionalmente por estar muy lesionado e in-capacitado para trabajar. En resumen, Díaz alegó ante el Tribunal de Primera Instancia que era necesaria la cele-bración de un juicio plenario porque había una controver-sia sustancial de hechos en cuanto a si medió dolo y vicio de consentimiento al firmar un relevo absoluto e incondi-cional de sus reclamos contra Cancel. Además, alegó que el acuerdo en cuestión era nulo porque la Ley del Sistema de Compensaciones Accidentes del Trabajo prohibía al obrero entablar una demanda o transigir cualquier causa de ac-*763ción que tuviesen contra el tercero responsable de los daños antes de transcurridos noventa días a partir de la fecha en que fuera firme y ejecutoria la determinación final del Ad-ministrador del Fondo sobre el caso, como había ocurrido aquí.
Finalmente, el 7 de julio de 2003, el Tribunal de Pri-mera Instancia emitió una sentencia sumaria y resolvió que la transacción extrajudicial entre Díaz y la asegura-dora de Cancel era válida, por lo cual Díaz estaba impedido de reclamarles judicialmente por haberse finiquitado total-mente su reclamación mediante transacción y relevo. De-terminó que no se había probado que hubiese mediado dolo en la transacción en cuestión y que esa causa de acción estaba, en cualquier caso, prescrita, porque ya habían transcurrido más de cuatro años desde que se había consu-mado el contrato de transacción. En su determinación de hechos, el foro de instancia determinó que al momento de suscribir el contrato Díaz no tenía ningún tipo de impedi-mento o incapacidad civil o mental, y que el relevo en cues-tión había sido firmado voluntariamente.
En cuanto a la alegación de que la transacción era nula, ya que Díaz aún se encontraba bajo tratamiento en el Fondo, el Tribunal de Primera Instancia determinó que quien único poseía la legitimación activa para solicitar que se anulara era el Fondo en protección de su derecho de subrogación.
Inconforme con la determinación del foro de instancia, Díaz presentó un recurso de apelación ante el Tribunal de Apelaciones. Alegó que había errado el Tribunal de Pri-mera Instancia al desestimar la demanda sumariamente, habida cuenta de las controversias de hecho y de derecho que estaban presentes en el caso.
El 2 de diciembre de 2003 el foro apelativo dictó una sentencia mediante la cual confirmó la determinación del Tribunal de Primera Instancia. Determinó que el contrato de transacción firmado por Díaz contaba con los requisitos *764de consentimiento, objeto y causa, y que no se había lo-grado rebatir su validez. Añadió que, de todos modos, la demanda estaba prescrita, pues habían pasado más de los cuatro años fijados por el Código Civil desde la consuma-ción del contrato y la fecha en que se presentó la demanda. Además, determinó que sería el Fondo y no el obrero quien tendría la legitimación activa para cuestionar o solicitar la nulidad del contrato de transacción suscrito entre Díaz y la aseguradora.
Inconforme con la sentencia emitida por el tribunal ape-lativo, Díaz presentó ante nos un recurso de certiorari y alegó como errores los siguientes:
... Erraron los Tribunales de Primera Instancia y de Circuito de Apelaciones al desestimar la demanda mediante sentencia sumaria, habida cuenta las controversias de hecho y derecho que están presentes en el caso.
... Erraron los Tribunales de Primera Instancia y de Circuito de Apelaciones al determinar que el recurrente se haya impe-dido de reclamar la existencia de dolo en la contratación, al establecer que el mismo se encuentra prescrito. Petición de certiorari, pág. 7.
El 13 de febrero de 2004 expedimos el auto solicitado a fin de revisar la resolución dictada el 2 de diciembre de 2003 por el foro apelativo. El 30 de marzo de 2004 la parte peticionaria presentó su alegato y el 29 de abril de 2004 la parte recurrida presentó el suyo.
Como se sabe, la Ley Núm. 45 de 18 de abril de 1935, según enmendada, conocida como la Ley del Sistema de Compensaciones por Accidentes del Trabajo (Ley), esta-blece un esquema de seguro compulsorio mediante el cual los empleados que trabajan para patronos asegurados y que sufran lesiones, se inutilicen o pierdan la vida por ac-cidentes que provengan de cualquier acto o función inhe-rente a su trabajo o empleo, son acreedores de los amplios *765remedios compensatorios provistos por la Ley. Los obreros tienen derecho a recibir los beneficios del estatuto, inde-pendientemente de que se pueda demostrar que la lesión sobrevino por la negligencia del patrono. A cambio de ello, los patronos gozan de inmunidad con respecto a acciones de daños y perjuicios presentadas por el obrero afectado con relación a su lesión. Este quid pro quo es el eje central del esquema del seguro compulsorio. Sevilla v. Municipio Toa Alta, 159 D.P.R. 684 (2003), citando a Hurtado v. Osuna, 138 D.P.R. 801, 805 (1995).
Ahora bien, en casos en que el accidente lo cause un tercero, la misma legislación establece una política de la mayor importancia que permite que se reclame y se ob-tenga indemnización en daños y perjuicios contra el tercero responsable.
Esa normativa está recogida en el Art. 31 de la Ley, que dispone, en lo pertinente:
En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este capítulo, le hubiere provenido bajo circunstancias que hicieren responsables a ter-cero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enferme-dad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo de Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para enta-blar la misma acción en la forma siguiente:
Si el Administrador dejare de entablar demanda contra la tercera persona responsable, según se ha expresado en el pá-rrafo anterior, el obrero o empleado, o sus beneficiarios queda-rán en libertad completa para entablar tal demanda en su beneficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso.
El obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que *766la resolución del Administrador del Fondo de Seguro del Es-tado fuere firme y ejecutoria.
Ninguna transacción que pueda llevarse a cabo entre el obrero o empleado lesionado, o sus beneficiarios en caso de muerte, y el tercero responsable, dentro de los noventa (90) días subsiguientes a la fecha en que la decisión fuere firme y ejecutoria, o después de expirado dicho término si el Adminis-trador hubiere presentado su demanda, tendrá valor y eficacia en derecho a menos que se satisfagan previamente los gastos incurridos por el Fondo del Seguro del Estado en el caso; y no se dictará sentencia en pleitos de esta naturaleza, ni se apro-bará transacción alguna con relación a los derechos de las par-tes en dichos pleitos sin hacer reserva expresa del derecho del Fondo del Seguro del Estado a[l] reembolso de todos los gastos incurridos ....
El Administrador del Fondo del Seguro del Estado podrá transigir sus derechos contra tercero responsable de los daños; entendiéndose, sin embargo, que ninguna transacción extrajudicial podrá afectar los derechos del obrero o empleado, o de sus beneficiarios, sin la conformidad o aprobación expresa de ellos. (Énfasis suplido.) 11 L.P.R.A. sec. 32.
Vemos, pues, que la excepción que establece la ley con respecto al esquema ordinario de indemnización de nues-tro ordenamiento jurídico es sólo para el patrono. Cuando se trata de un tercero responsable, el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141, sigue vigente, por lo que el obrero tiene derecho a reclamar para indem-nizar sus daños y el Fondo a reclamar sus gastos. Sin embargo, a diferencia del término de prescripción que se es-tablece en el referido Art. 1802, el obrero lesionado tendrá un año desde que el Administrador del Fondo hizo la de-terminación final del caso para llevar la acción. Moreno v. Penzol, 73 D.P.R. 12, 15 (1952).
Es clara la política pública que la Ley dispone respecto a los daños causados por terceros. Establece que el propio Administrador del Fondo puede entablar la acción para re-clamar no sólo para recobrar los daños sufridos por el tra-bajador, sino para también recobrar los fondos invertidos en el tratamiento y en la compensación del obrero. Si el *767Administrador del Fondo no lo hace, lo puede hacer el obrero por su cuenta.
Como puede observarse, la Ley impone unas condicio-nes fundamentales a las acciones del Fondo y del obrero contra el tercero. Las dos condiciones esenciales son: (1) que no podrá incoarse una demanda ni transigir una causa de acción contra tercero hasta noventa días luego de que la decisión del Administrador del Fondo sea firme y ejecuto-ria, y (2) que ninguna transacción llevada a cabo dentro de los noventa días subsiguientes a la fecha en que la decisión sea firme y ejecutoria tendrá valor y eficacia a menos que se haga reserva expresa del derecho del Fondo al reembolso de todos los gastos en que incurrió.
Tan fundamentales son las condiciones referidas que hemos resuelto ya que si la acción de daños contra tercero se entabla antes del período fijado por la Ley, la acción es cuando menos anulable. Véanse: Alvarado v. Calaiño Romero, 104 D.P.R. 127, 135 (1975); Negrón v. Comisión Industrial, 76 D.P.R. 301, 308 (1954).
En resumen, pues, en nuestra jurisdicción existe una política de gran importancia social en virtud de la cual se permite que cuando es un tercero el que ocasiona los da-ños, el obrero pueda obtener una indemnización de éste. Pero los medios para tramitar tal indemnización están su-jetos a condiciones particulares, y cualquier transacción que no cumpla con ellas es inoficiosa.
HH HH I — i
Pasemos ahora a aplicar al caso de autos la normativa antes reseñada.
Tenemos ante nos la situación de un obrero gravemente atropellado por el camión de un tercero que “transigió” su reclamación por los múltiples y severos daños que sufrió —incluyendo su estado permanente de total incapacidad física— por una cantidad ínfima, al ser erróneamente per-*768suadido por el ajustador de la aseguradora, estando aún bajo tratamiento en el Fondo, de que tal transacción era lo único a que tenía derecho. La “transacción” así acordada evidentemente no puede tener efectos, por no ajustarse a las condiciones referidas antes, que fija la Ley para que sean válidas las transacciones del obrero con un tercero. La compañía de seguros, teniendo o debiendo tener conoci-miento de las referidas prohibiciones de la Ley, le hizo un inescrupuloso acercamiento al obrero, induciéndolo a error.
Aquí se violentaron ambas prohibiciones de la Ley. Se llevó a cabo una transacción antes de que el Administrador del Fondo hubiese emitido su determinación final en el caso y, por lo tanto, antes de los noventa días luego de que la decisión del Administrador fuese firme y ejecutoria. Tampoco se hizo en la “transacción” aludida la reserva ex-presa del derecho del Fondo al reembolso de todos los gas-tos en los que incurrió en el tratamiento del obrero. Por todo lo cual, esa transacción fue totalmente inoficiosa.
Debemos repudiar que una compañía aseguradora, te-niendo conocimiento pleno de la Ley, se aventure a procu-rar una transacción con un obrero antes de que el Admi-nistrador del Fondo haya emitido y notificado su resolución final del caso. Tal acción es claramente anulable, como lo expresamos aquí, porque no solamente toma ventaja del obrero vulnerable y también pone en riesgo los derechos del Fondo, sino, además, porque pretende finiquitar los de-rechos que la Ley le otorga al obrero lesionado antes de que se conozca toda la magnitud de los daños que ha sufrido y antes de que el Administrador del Fondo haya podido eva-luar y aquilatar todos los extremos del caso, conforme le compete hacer por encomienda de la Ley. La transacción ilegal en esta situación constituyó un burdo intento por burlarse de la política pública en cuanto a terceros que este Tribunal no puede permitir. Debemos recordar que el pro-pósito de la Ley no es la protección del tercero responsable, sino la protección del trabajador y del derecho de subroga-*769ción del Fondo. Al hacerle acercamientos ilegales al obrero, se pone en riesgo no sólo los derechos de éste, sino también el derecho de subrogación del Fondo, que no tendría una acción contra el tercero si el obrero la ha transigido, pues en términos jurídicos claros la acción no es del Fondo sino del obrero. Gallart, Admor. v. Banco Popular, 91 D.P.R. 818, 826 (1965).
I — i <1
Pasemos ahora al asunto de si el obrero lesionado tenía legitimación activa para impugnar la referida “transacción”.
En Alvarado v. Calaiño Romero, supra, nos enfrenta-mos a un problema que surgió en una acción judicial contra tercero presentada por un obrero lesionado cuando el Fondo había dejado expirar el término para subrogarse en los derechos del obrero. El foro de instancia determinó que de la indemnización concedida al obrero demandante se tenía que reembolsar al Fondo los gastos en los que incurrió. El obrero entonces vino ante nos a cuestionar tal reembolso, en vista de que el Fondo había dejado expirar el término de subrogación.
En su contestación al recurso del obrero, el Fondo alegó, inter alia, que el obrero instó prematuramente su acción judicial ante el foro de instancia. Como parte de nuestro análisis de ese planteamiento, abordamos la cuestión de las acciones judiciales prematuras y señalamos de pasada que el Fondo podía anular tales acciones al presentar a tiempo la acción de subrogación que sólo éste puede presentar. Resolvimos que la acción de ese caso no era anu-lable, aunque hubiese sido prematura, porque el Fondo no había presentado la acción de subrogación a tiempo.
Tanto el foro de instancia como el foro apelativo descan-saron en lo anterior para denegar la acción de Díaz, porque supuestamente éste carece de legitimación activa para in-*770vocar la nulidad de la transacción por las razones expues-tas antes. Erraron al resolver de ese modo.
Nótese, para comenzar, que la situación del caso de autos es claramente distinguible de la de Alvarado v. Calaiño Romero, supra. Aquel caso giraba en torno al asunto de si el Fondo tenía o no derecho a recobrar los gastos en que incurrió con respecto al obrero lesionado. En ese caso, el Fondo era la parte demandada. En cambio, en el caso de autos, el Fondo no sólo no está demandado, sino que ni siquiera es parte en el pleito concreto ante nos debido a que ya recobró sus gastos con respecto al obrero lesionado. El asunto del pleito de autos gira en torno a la validez de una transacción extrajudicial, mientras que en Alvarado v. Calaiño Romero, supra, no había ninguna transacción in-volucrada y, por lo tanto, lo allí resuelto nada tenía que ver con el asunto de tales transacciones.
Es evidente, pues, que nuestro señalamiento in passim en Alvarado v. Calaiño Romero, supra, de que el Fondo puede anular las acciones judiciales prematuras mediante la acción de subrogación que sólo éste puede presentar, no aplica de manera alguna en el caso de autos.
Por otro lado, la cuestión de si un reclamante posee le-gitimación activa depende, esencialmente, de que ese re-clamante cumpla con dos requisitos: (1) que haya sufrido un daño real, claro y palpable, y (2) que exista una co-nexión entre tal daño y la causa de acción jurídica que ha ejercitado. Véanse: Zapata et al. v. Zapata et al., 156 D.P.R. 278 (2002); Col. Peritos Elec. v. A.E.E., 150 D.P.R. 327 (2000); Coss y U.P.R. v. C.E.E., 137 D.P.R. 877 (1995); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992). En el caso de autos, el obrero satisface plenamente los re-quisitos referidos. Éste sufrió un daño real, consistente en el claro menoscabo de los derechos que le confiere la Ley, ocasionado por la acción ilegal de la aseguradora al procu-rar taimadamente la transacción extrajudicial que aquí *771nos concierne. Díaz, pues, tenía claramente legitimación activa para impugnar tal “transacción”. Es su propio dere-cho a indemnización el que está en juego, no el derecho del Fondo a que se le reembolsaran sus gastos, que ya fueron satisfechos. Díaz era el principal beneficiario de la protec-ción de la Ley contra transacciones prematuras, por lo que tenía claro derecho a invocar tal protección en la acción que aquí nos concierne.
V
En vista de lo que resolvemos al amparo de las disposi-ciones de la Ley en cuanto a terceros, no es necesario exa-minar las cuestiones planteadas por las partes sobre si me-dió dolo en la “transacción” referida, o si la acción por dolo al amparo del Art. 1253 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3512, estaba o no prescrita. Es norma reite-rada que cuando una ley especial regula una materia espe-cífica, ésta prevalece sobre una ley de carácter general, como lo es el Código Civil. A.I.I. Co. v. San Miguel, 161 D.P.R. 589 (2004).
Por todo lo anterior, resolvemos que en el caso de autos la alegada “transacción” entre Díaz y la aseguradora de Cancel, acordada antes de que el Administrador del Fondo emitiese su determinación final en el caso, fue ilegal y, por lo tanto, inoficiosa. Por ende, erraron el foro de instancia y el foro apelativo al denegar sumariamente la acción de Díaz contra Cancel y su aseguradora. Procede que se dicte una sentencia para declarar la nulidad de la transacción referida y para ordenar la continuación de los procedimien-tos en el foro de instancia.
*772— O —